Citation Nr: 1723403	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO. 12-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for a bilateral wrist disability.

4. Entitlement to service connection for a bilateral hands / fingers disability.

5. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her representative


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1983, September 2002 to September 2003, and May 2004 to September 2009 with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

In an October 2011 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's degenerative joint disease of the lumbar spine, effective from October 1, 2009. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, her claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In April 2017, the Veteran testified at a Board hearing before a Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current obstructive sleep apnea was incurred in service. 

2. The Veteran is presumed to have been in sound condition; no sinus disability, to include allergic rhinitis, were noted when she was examined, accepted, and enrolled into service and the evidence does not clearly and unmistakably demonstrate that the Veteran's allergic rhinitis pre-existed entrance to active duty.

3. Allergic rhinitis was diagnosed in service and the Veteran currently has allergic rhinitis.

4. The Veteran does not have a bilateral wrist disability that had its onset in service. 

5. The Veteran does not have a bilateral hands / fingers disability that had its onset in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for allergic rhinitis have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

3. The criteria for service connection for a bilateral wrist disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a bilateral hands / fingers disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Obstructive Sleep Apnea

The Veteran contends that service connection for obstructive sleep apnea is warranted because it was incurred in-service or was a result of service.

The Veteran has a current diagnosis of obstructive sleep apnea. A March 2014 private medical record indicates that a sleep study was performed and the Veteran was diagnosed with moderate obstructive sleep apnea. The Veteran was also diagnosed with moderate obstructive sleep apnea as noted in a December 2013 home sleep study. The Veteran has a current diagnosis of obstructive sleep apnea; accordingly, the first prong of service connection is met.

After a review of the evidence of record, the Board finds the that the evidence is in relative equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was incurred in service). 

The Veteran first had complaints of sleep difficulty in service in an April 2003 service treatment record. The Veteran indicated that she had difficulty sleeping and that she woke up two hours into her sleep and had difficulty going back to sleep. The physician noted that the Veteran's difficulty in sleeping could be attributable to the Sudafed in Claritin-D and changed her prescription to Claritin. In a July 2004 service treatment record, the Veteran's mother reported that the Veteran stopped breathing when she slept during the night. The Veteran was referred to the pulmonary sleep clinic. A November 2004 sleep study indicates that the Veteran had a normal sleep study. The Veteran was subsequently fitted for an oral appliance for a sleep disorder in November 2004. The oral appliance oral examination reflects that the Veteran had snoring problems and that her mother reported that she snored and that she sounded like she stopped breathing in her sleep. Another November 2004 service treatment record reflects sleep apnea without hypoxia. A February 2005 service treatment record shows that the Veteran was seen for a dental appointment for the dental sleep appliance. A June 2005 service treatment record indicates a sleep disturbance. Furthermore, the Veteran's September 2009 separation examination lists obstructive sleep apnea under the summary of defects and diagnosis. 

A March 2010 VA examination report indicates that the onset of sleep apnea was the early 2000's. The VA examiner noted that the Veteran's mother noticed episodes of apnea while she was asleep, that the Veteran woke up coughing, snored loudly, and had excessive daytime fatigue. The Veteran was diagnosed with obstructive sleep apnea.

During the April 2017 Board hearing, the Veteran testified that in 2004 she was prescribed use of a continuous positive airway pressure (CPAP) machine but because she was claustrophobic, she was sent to the dentist for a dental sleep appliance. The Veteran asserted that she began experiencing symptoms of sleep apnea in 2004, to include interrupted breathing and loud snoring and continues to have the same symptoms. The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as snoring and fatigue, though not an actual "apnea" because one must be awake to observe such. The medical evidence including a July 2004 service treatment record and a March 2010 VA examination report reflects that the Veteran's mother reported such "apnea." Sleep apnea is defined as "transient periods of cessation of breathing during sleep." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012). Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas; as such symptoms are readily apparent. Jandreau, 492 F.3d at 1372.

The Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service. The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea. See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). The Veteran was diagnosed with obstructive sleep apnea after discharge from service, symptoms of obstructive sleep apnea were noted in service treatment records, and obstructive sleep apnea was noted on the Veteran's separation examination. The diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and her mother's competent and credible lay statements reflected in medical records of obstructive sleep apnea symptoms in service and since service, tends to show that the symptoms of obstructive sleep apnea had onset during service. 

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current obstructive sleep apnea is related to service, that is, was incurred in service.

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's obstructive sleep apnea. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for direct service connection for obstructive sleep apnea have been met. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 

Allergic Rhinitis

The Veteran contends that service-connection is warranted for her allergic rhinitis because she developed the disorder while in service. 

The Veteran has allergic rhinitis. A January 2015 VA medical record indicates that the Veteran currently has allergic rhinitis and would continue her prescription drug treatment. Therefore, the evidence shows that the Veteran has a current allergic rhinitis disorder.

The Veteran is presumed sound upon joining the military. The Veteran's March 1979 service enlistment examination did not note any diagnosis or symptoms of allergic rhinitis. Where no preexisting disability is noted on the entrance examination, there must be clear and unmistakable (obvious or manifest) evidence demonstrating that the injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). In the accompanying March 1979 report of medical history, the Veteran reported that she was in good health and indicated that she did not have sinusitis but indicated that she did not know whether or not she ever had hay fever. The evidence does not rise to the level of clear and unmistakable. 

In a December 1980 service treatment record, the Veteran indicated on a report of dental patient medical history that she had hay fever. The Veteran's September 1983 separation examination indicates that the Veteran had sinusitis and seasonal hay fever. During the April 2017 Board hearing, the Veteran testified that her allergic rhinitis onset in-service around 1982-1983. She stated that it had gotten worse in the early 2000's.

As the Veteran's allergic rhinitis is not considered to have preexisted service, the remaining question is whether the Veteran's current allergic rhinitis is related to allergic rhinitis shown in-service. The Board finds that the evidence supports such a conclusion. The Veteran has continued complaints of allergic rhinitis and its symptoms since separation from her first period of service to the current January 2015 VA medical record that indicates that she still has the disorder. In light of the service treatment records showing in-service incurrence of allergic rhinitis and current medical evidence showing the same diagnosis, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current allergic rhinitis is related to his military service. 38 C.F.R. § 3.303 (2016).

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for allergic rhinitis have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.

Bilateral Wrist

The Veteran contends that service-connection is warranted for a bilateral wrist disability because it was incurred in service or otherwise related to service.

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis for a left or right wrist disability; therefore, service connection for a bilateral wrist disability is not warranted. The Veteran was afforded a VA examination in March 2010. A history of bilateral wrist pain with an onset in 2005 or 2006 when the Veteran was diagnosed with a "strain or sprain" was noted in the examination report. Upon physical examination and x-ray imaging, the Veteran's wrists were determined to be normal bilaterally. The Veteran's range of motion for the wrists bilaterally were within normal limits. The VA examiner noted that there were no bone or soft tissue abnormalities and indicated that there was no effect on the Veteran's daily activities. 

A November 2004 service treatment record indicates that the Veteran twisted her left wrist gardening. A possible tendon pull/tear was assessed; however, x-rays performed were unremarkable. A March 2005 service treatment record reflects that the Veteran complained of tenderness and numbness with tingling on occasion in her left wrist. She reported that the pain began in October 2004 while pruning using large shears and reported relief with splinting and rest. There was no shooting pain and Tinel's and Finkelstein's tests were negative. Crepitus and laxity were noted in the left distal or radial ulnar joint and right wrist. Grip strength was 25 pounds in the left hand and 60 pounds in the right hand. The physician ruled out ligamentous tear/instability versus nerve involvement given the decreased grip of the left hand. The Veteran also complained of left wrist pain in April 2005 service treatment records. 

In a July 2005 service treatment record, the Veteran complained of right wrist pain Magnetic resonance imaging (MRI) was performed which revealed inflammatory change in distal radioulnar joint and that the radioulnar joint contained a small amount of fluid. The Veteran was noted to have full active range of motion in the left wrist and was recovering from left wrist pain and had an increase in grip strength in July 2005. In a January 2007 service treatment record, the physician indicated that upon inspection, there was no swelling or erythema, wrists were non-tender to palpation, no tingling or neurological deficits were found, full strength and range of motion bilaterally, and Tinel's, Phallen, and Finkelstein's tests were all negative.

In a May 2009 service treatment record, the Veteran reported wrist pain for 3 to 4 years preceding which was worse with activity but not associated with any numbness or tingling. The Board finds the Veteran to be competent and credible in reporting observable symptomatology including pain as discussed. See Layno, 6 Vet. App. 223, 225; Barr, 21 Vet. App. at 311. However, lay assertions do not constitute a competent clinical diagnosis of an existing bilateral wrist disability. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. Further, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). While the Veteran has in-service incurrences of bilateral wrist pain, in the absence of a current diagnosis for a bilateral wrist disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The preponderance of the evidence is against the claim of service connection for a bilateral wrist disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hands / Fingers

The Veteran contends that service-connection is warranted for a bilateral hands / fingers disability because it was incurred in service or otherwise related to service.

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis for a disability of the left or right hands or fingers; therefore, service connection for a bilateral hands / fingers disability is not warranted. The Veteran was afforded a VA examination in March 2010. The examination report shows that the Veteran had a gradual onset of bilateral metacarpophalangeal (MCP) joint pain in the 2000's. The VA examiner noted a history of the Veteran's hands and fingers including that the Veteran was diagnosed with probable osteoarthritis and that rheumatoid arthritis was ruled out following an MRI and blood tests. Upon physical examination and x-ray imaging during the March 2010 VA examination, it was concluded that no hand abnormalities were present and the Veteran's hands were determined to be within normal limits bilaterally. Bilateral hand pain in the MCP joints were noted. A physical examination and x-ray performed for the fingers bilaterally also indicated that the fingers were normal bilaterally with pain noted. The March 2010 VA examination report reflects that there is not impaired strength or dexterity; angulation; ankylosis or amputation of one or more digits of the hands bilaterally. 

The Veteran first complained of aching in both hands in the MCP and proximal interphalangeal (PIP) joints in a June 2006 service treatment record. The Veteran indicated that it was a constant ache, not pain, which got better as the day went on. The record showed a diagnosis of osteoarthritis in the knees but not a diagnosis of the hands. In October 2006, the Veteran complained again of MCP and PIP joint pain in her hands. The pain was not associated with swelling but she felt stiff for an hour in the mornings until she "got moving." The physician noted that the fingers had no abnormalities and that no nodules were seen on the fingers. The Veteran had multiple complaints of joint arthralgias of the hands in service up to service separation, however, no diagnosis of a disability. While the Veteran's September 2009 separation examination noted degenerative joint disease of the hands and painful and swollen joints in the hands and fingers, the March 2010 VA examination revealed normal hands and fingers bilaterally, as discussed above. A disability in either the right or left hands or fingers did not manifest itself to a degree of 10 percent disabling or more within a year from the date of separation of service; thus service connection under a legal presumption is not warranted. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a).

In addition, the evidence does not show that the Veteran had been treated for symptoms of a left or right hand or finger disability since service separation. During the April 2017 Board hearing, the Veteran testified that she had hand stiffness in the morning with worsening pain but did not assert the existence of a diagnosis from a qualified medical professional. See 38 C.F.R. § 3.159 (a)(1). Moreover, arthritis is diagnosed primarily on clinical findings such as x-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by x-ray findings), Diagnostic Code 5010 (traumatic arthritis established by x-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion). Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by x-ray, which is also required to see arthritic changes). X-rays were performed during the March 2010 examination that revealed the Veteran had normal hands and fingers bilaterally. The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. See Layno, 6 Vet. App. 223. Symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez, 13 Vet. App. 282, 285. As the preponderance of the evidence is against the showing of a current disability in either the left or right hands or fingers, service connection cannot be established. See Brammer, 3 Vet. App. 223.

The preponderance of the evidence is against the claim of service connection for a bilateral hand/ fingers disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a bilateral hands / fingers disability is denied.



REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to an increased initial disability rating for degenerative joint disease of the lumbar spine.

The Veteran contends that her lumbar spine disability is worse than the disability ratings currently assigned. The Veteran was last given a VA examination in March 2010 in order to establish the severity of her lumbar spine disability. During the April 2017 Board hearing, the Veteran testified her lumbar spine disability has gotten progressively worse since her last VA examination. She reported constant pain and that she had to limit her daily activity because she could not stand for a long time due to her lumbar spine disability. She also reported occasional pain that radiated down to her hips and flare-ups when she was active. Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of her lumbar spine disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected degenerative joint disease of the lumbar spine disability. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology, to include any and all neurological disorders to include any in the bilateral lower extremities associated with the Veteran's lumbar spine disability. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's lumbar spine degenerative joint disease.

2. After the above is complete, readjudicate the Veteran's claim for a higher evaluation. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans'Appeals

Department of Veterans Affairs


